DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11 May 2022, with respect to claim 1-3, 5-14, 16-25, 27-35, and 37-44 have been fully considered and are persuasive.  The rejection of 1-3, 5-14, 16-25, 27-35, and 37-44 has been withdrawn. 

Allowable Subject Matter
Claim 1-3, 5-14, 16-25, 27-35, and 37-44 allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention directs to a video coding system which codes syntax elements for transform coefficients for a maximum number of a transform group arranged into regular coded bins and bypass codes different syntax elements after reaching the maximum number of regular coded bins. What is unique to this invention is the technique for bypass coding the additional syntax elements which includes receiving a prefix value coded using Golomb-rice coding and identifying through a comparison whether the prefix’s length compared to a threshold length are equal. the bypass coding then Golomb codes a suffix based on the comparison where the threshold length is itself a fixed value based on the transform coefficients of the second set of coefficients. These bypass coding and context coding of syntax are then used to determine level values for the first and second sets of coefficients. The type of bypass coding in this process to determine level values is unique to this invention and is not taught by the prior art of record individually or in combination and is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY S. LEE
Examiner
Art Unit 2486

/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                                        

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483